Order entered June 10, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01446-CR

                               BRYAN LEE MORRIS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83729-2016

                                           ORDER
       Before the Court is appellant’s May 31, 2019 motion to abate the appeal and/or to extend

time to file appellant’s brief because the reporter’s record from the hearing on his “Motion to

Dismiss for Pre-Indictment Delay” has not been filed. The supplemental reporter’s record

containing the September 6, 2018 hearing was filed June 4, 2019. In light of this, we DENY that

portion of appellant’s motion seeking an abatement of the appeal.

       We GRANT the motion to the extent we ORDER appellant’s brief due THIRTY DAYS

from the date of this order.

                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE